Name: Commission Regulation (EC) No 2137/2002 of 29 November 2002 amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapes
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|32002R2137Commission Regulation (EC) No 2137/2002 of 29 November 2002 amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapes Official Journal L 325 , 30/11/2002 P. 0030 - 0032Commission Regulation (EC) No 2137/2002of 29 November 2002amending Regulation (EC) No 2789/1999 laying down the marketing standard for table grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 2(2),Whereas:(1) Commission Regulation (EC) No 2789/1999(3), amended by Regulation (EC) No 716/2001(4), laid down provisions concerning the quality, the sizing and the tolerances for table grapes.(2) In the interest of preserving transparency on the world market, account should be taken of the standard for table grapes recommended by the Working Party on standardisation of perishable produce and quality development of the United nations Economic Commission for Europe. The latter having been modified several times along the two last years, the Community standard should be updated accordingly.(3) The degree of ripeness and, accordingly, the taste quality, of table grapes is directly correlated to the sugar content, as well as to the ratio between acidity and sugar content, measured on the produce concerned. In order to avoid that table grapes of insufficient quality are marketed, minimum sugar content values should be laid down, as well as a general requirement with regards to the sugar-acidity ratio.(4) The provisions concerning sizing of table grapes are complex because of the existence of three different lists of varieties in the Appendix to the standard. In order to simplify the text, two of the three lists of varieties shall be deleted.(5) It is necessary accordingly to amend Regulation (EC) No 2789/1999.(6) In order to apply the provisions of the present Regulation, the traders have to comply with certain technical adaptations, in particular with regard to their packing facilities. The application of the present Regulation shall therefore start after a period of a sufficient length after the date of its entry into force.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2789/1999 is amended according to the Annex to the present Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It is applicable from the first day of the third month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 336, 29.12.1999, p. 13.(4) OJ L 100, 11.4.2001, p. 9.ANNEXThe Annex to Regulation (EC) No 2789/1999 is amended as follows.1. In Title II (Provisions concerning quality), point A (Minimum characteristics), the fifth subparagraph is replaced by the following text:The juice of the berries shall have a refractometric index of at least:- 12 ° Brix for the Alphonse LavallÃ ©e, Cardinal and Victoria varieties,- 13 ° Brix for all other seeded varieties,- 14 ° Brix for all seedless varieties.In addition, all varieties must have satisfactory sugar/acidity ratio levels.The development and condition of the table grapes must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.2. Title III (Provisions concerning sizing) is amended as follows:(a) in the second subparagraph, the table is replaced by the following table:">TABLE>"(b) the third, fourth and fifth subparagraphs are deleted.3. In Title IV (Provisions concerning tolerances), point B (Size tolerances), the following text is added:(iii) Extra class and Classes I and II: in each consumer package not exceeding 1 kg net weight, one bunch weighing less than 75 g is allowed to adjust the weight, provided the bunch meets all other requirements of the specified class.4. The Appendix is replaced by the following text:"AppendixExhaustive list of small-berry varieties>TABLE>"